Mr. Justice del Toro
delivered the opinion of the court.
This is an action in intervention of ownership.
Manuel Jodrán Correa filed a complaint in the District Court of Arecibo against Federico A. Gómez, alleging that in an action brought in the same court by Gómez against Roman for the recovery of a certain sum, judgment was rendered in favor of Gómez, who, for the purpose of securing the satisfaction thereof, attached, as belonging to Román, a farm, consisting of 29 cuerdas, situated in barrio Caguanas, in the municipal district of TJtnado, which property included 20 cuer-das belonging to the intervenor, Jordán. The complaint further alleged that Jordán has been in possession of the 20 cuerdas as the sole owner thereof.
Román was duly summoned to appear, but failing to file an answer, judgment by default was entered against him in pursuance of the law. Gómez, the other defendant, filed his answer on December 16, 1908, denying that the 20 cuerdás referred to in the complaint were part of the 29 cuerdas which he had attached, and also denying that the title to the *15020 cuerdas was in Jordán, the third party intervening. Moreover, that on April 12, 1880, the property attached was purchased by Juan Bautista Román from José Julian Román, the title whereof appears recorded in the name of Juan Bau-tista Román, and that he (Gómez) acquired the property in question at a public sale held on December 9, 1880, without any opposition on the part of Jordán.
The hearing having been had the court rendered judgment against the intervenor., who then took this appeal.
Our conclusion, after a careful review of the pleadings and the evidence, is that the fact that- the 20 cuerdas claimed by Jordán are part of the 29 cuerdas attached by Gómez has been fully established.
There is then no doubt as to the identity of the property, so the only question left is to determine who is the true owner of the 20 cuerdas, whether Jordán or Gómez.
It has been proven that in a suit filed by Gómez against Juan Bautista Román, Gómez obtained a judgment in his favor, and that in order to secure the satisfaction thereof, he caused an attachment to be levied on the farm of 29 cuerdas, the title to which appeared recorded in the name of Juan Bautista Román.
December 9, 1908, was set for the public sale of the farm. The suit in intervention brought by Jordán against Román and Gómez was filed in the office -of the secretary of the district court two days before the sale, or on December 7, 1908, and a record of the same was. entered in the registry of property one day before the sale, or on December 8, 1908. The public sale took place on the day appointed, so then, when Gómez bought the property and took the title to the registry to be recorded he knew from the hooks of the registry that Jordán was claiming judicially a portion of the property as the sole owner thereof; therefore he cannot now pretend to be an innocent third party with regard to the purchase of the 20 cuerdas. He purchased the property with full knowledge of *151the pendency of the suit, and, consequently, he should abide by the findings of fact therein.
Let ns now see what these findings are. The evidence introduced shows:
That on or about the year 1880 José Julián Román sold to Juan Bautista Román the farm of 29 cuerdas, which conveyance was recorded in the former registry of mortgages. See deed executed in Utuado on April 12,1880, before Notary Alfonzo, and copies of records certified to by the Registrar of Property of Arecibo, which form part of the transcript.
That under a contract entered into on October 2, 1898, Juan Bautista Román deeded over to Juan Antonio Santiago, among other properties, the farm of 29 cuerdas. This conveyance was not recorded in the registry of property. See private contract made in writing at the above-given date and records of proceedings of conciliation held on July 15, 1899, in the Municipal Court- of Utuado forming part of the record.
That about 1902, Tomás Negrón filed a suit against Juan Bautista Román and caused an attachment to be levied on the farm of 29 cuerdas, as belonging to Román, whereupon Santiago commenced an action in intervention against both Negrón and Román, in which he obtained a decree in his favor, declaring that the property belonged to Santiago and not to Román. See certified copy of proceedings, pages 33, and following of the transcript.
That in a suit to recover a certain sum filed by Manuel Jordán Correa against Juan Antonio Santiago, judgment was rendered in favor of Jordán, who for the purpose of securing the satisfaction thereof, caused an attachment to be levied on a farm of 20 cuerdas which had been awarded to Jordán on October 3, 1905. It has been proven, as we have already stated, that the property of 20 cuerdas is part and parcel of the property of 29 cuerdas. See deed executed in Utuado on November 3, 1905, before Notary Alfonzo forming part of the record.
*152And that abont 1905, in a snit filed against Juan Bautista Román, the plaintiff, Agustin Yiruet, attached the property of 20 cuerdas as the property of the defendant, whereupon Manuel Jordán Correa brought a suit in intervention claiming the title to the said 20 cuerdas, which suit was decided in favor of Jordán on November 6, 1905. See certified copy 'of record found on page 27 hnd following of the transcript.
The evidence shows, then, that although the title to the 29 cuerdas was once in Juan Bautista Román, in whose name it was recorded and continued to be recorded in the registry of property, the fact is that since 1898 Román’s title passed from him to Santiago and since 1905 from Santiago to Jordán.
The result of the evidence prejudices the defendant Crómez, because, as we have already shown, he cannot pretend to be an innocent third party since, when purchasing the property, he knew from the registry that the suit was pending and accepted the attending risk.
The cautionary notice of the pendency of the action was entered in accordance with the provisions of section 91 of the Code of Civil Procedure, a literal copy of which reads as follows:
“Section 91. — In an action affecting the title or the right of possession of real .property, the plaintiff at the time of filing the complaint, and the defendant at the time of filing his answer, when affirmative relief is claimed in such answer or at any time afterwards, may file for record with the registrar of the district in which the property or some part thereof is situated a notice of the pendency of the action containing the names of the parties, the object of the action or defense, and a description of the property affected thereby. From the time of filing such notice for record only shall a purchaser or encumbrancer of the property affected thereby be deemed to have constructive notice of the pendency of the action, and only of its pendency against parties designated by their real names. ’ ’
And commenting on certain provisions of laws similar to *153our own laws, the Supreme Court of California has laid down the following doctrine:
“If before the foreclosure sale the principal commenced a suit to assert his rights and filed a notice of lis pendens, such notice charged the purchasers at the foreclosure sale with notice of the matters litigated in said suit; and, therefore, they are not innocent purchasers. ’ ’ Randall v. Duff, 79 Cal., 116.
“If A brings an action against B to recover possession of land, and files a lis pendens, and during the pendency of the action and after the Us pendens is filed, C purchases the land of B and judgment is afterwards rendered against B, C is bound and stopped by the judgment.” Calderwood v. Tevis et al., 23 Cal., 336.
But there are other circumstances which have also been taken into consideration by us before reaching the above conclusion.
Gomez’s interest in this suit, if any, would depend absolutely upon the records of the registry of property, and this being the case, it is only fair that all the facts appearing in the registry, both favorable and adverse to him, be taken into consideration.
In addition to the cautionary notice of the suit in intervention, the effect of which we have hereinbefore considered and determined, the registry showed the notices of two attachments, which the registrar in the certificates issued by him in this case made to appear as liens on the premises, and as such are specifically mentioned in the notarial instrument executed by the marshal of the district in favor of the defendant, Gómez, on January 22, 1909, recorded on April 15, 1909.
The first of the aforesaid attachments was levied at the instance of Tomás Negrón in 1902, and it was upon the occasion of filing the same for record that the property of 29 cuerdas recorded in the former registry of mortgages was transferred to the modern books of the registry. The second attachment was levied in 1905 at the petition of Agustín Yiruet. If the defendant, as it is natural and proper in such cases, made a search of the origin of the attachments, we *154must then presume that the records of the suit wherein the-attachments were decreed were examined by him, and if he did make such an examination the conclusion necessarily follows that he proceeded with full knowledge of the fact that the title of the property he sought to attach was not in. Román, his debtor.
Having given all the facts in this case the fullest consideration, justice and the law rightly interpreted required that a decree be rendered finding for the plaintiff and against, the defendant, and that, accordingly, this appeal be sustained and the judgment reversed, and another rendered by this Supreme Court in lieu thereof holding that the title to the 20 cuerdas of land described in the complaint as being a part of the property of 29 cuerdas recorded in the registry is-neither in Juan Bautista Román nor in Federico A. Gómez,, but in Manuel Jordán Correa, and that, consequently, the-cautionary notice of the attachment and record of the conveyance entered in the registry in favor of the plaintiff, Gómez, should be ordered canceled.
As to the costs we believe each party should pay those incurred by him.

Reversed.

Justices MacLeary and Wolf concurred.
Chief Justice Hernández and Justice Aldrey dissented.